IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                       IN AND FOR KENT COUNTY


GOLDEN CHARIOT MOTORS, LLC,                   :
                                              :      C.A. No: K14A-06-002 RBY
                   Appellant,                 :
                                              :
      v.                                      :
                                              :
DONEGAL MUTUAL INSURANCE                      :
COMPANY,                                      :
                                              :
                   Appellee.                  :


                                      ORDER

      The Court has, with substantial difficulty, reviewed the solecistically headed
arguments of counsel. Despite confusingly configured arguments, this appeal
presents the single question of whether or not the Common Pleas Court
erroneously Ordered judgment in favor of Plaintiff following Plaintiff’s Motion
for Default Judgment. The basis for that judgment was, as stated by the trial court:
Defendants’ failure to appear for a pre-trial conference, after notice thereof had
been given to Defendants.
      Appellant elects to argue at length about whether or not Defendants should
have been permitted to appear otherwise than through counsel. That is totally
irrelevant. Defendants were, in fact, permitted. The argument that, somehow, the
Court had a responsibility to save the Defendants against their own actions is
meritless. This is not a criminal trial where a Court might, sua sponte, try to advise
a defendant to heed the old chestnut that “a man who represents himself has a fool
Golden Chariot Motors, LLC v. Donegal Mutual Ins. Co.
C.A. No.: K14A-06-002 RBY
February 6, 2015

for a client.” This is a civil case where Defendants – rightly or wrongly, cleverly
or obtusely – filed an answer, got notice of a pre-trial conference, and then failed
to appear.
      The actions of the trial court were well within the discretionary ambit of the
Court’s maintenance of its scheduling calendar.
      SO ORDERED this 6th day of February, 2015.

                                            /s/ Robert B. Young
                                                       J.
RBY/lmc
oc: Prothonotary
cc: Tasha M. Stevens, Esq.
     Daniel C. Kerrick. Esq.
     File




                                           2